United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AFFAIRS MEDICAL CENTER,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Rosanna Heinrichs, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-702
Issued: May 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2013 appellant, through her attorney, filed a timely appeal from a
September 28, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
terminating her compensation and a December 12, 2012 nomerit decision denying her request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case and over the
December 12, 2012 nonmerit decision.
ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation effective November 9, 2011 on the grounds that she had no further disability due
to her November 13, 2010 employment injury; (2) whether it properly terminated authorization
for medical benefits; (3) whether appellant has established continuing disability after

1

5 U.S.C. § 8101 et seq.

November 9, 2011 due to her accepted work injury; and (4) whether OWCP properly denied her
request to reopen her case for further review of the merits under 5 U.S.C. § 8128.
FACTUAL HISTORY
On November 18, 2010 appellant, then a 45-year-old nursing assistant, filed a traumatic
injury claim alleging that on November 13, 2010 she injured her lower back when she was
thrown on the floor by a patient. OWCP accepted the claim for lumbar sprain, spinal stenosis at
L3-4 and lumbosacral spondylosis without myelopathy.
Appellant stopped work on
November 13, 2010 and returned to limited-duty employment on November 23, 2010. She
stopped work again on March 23, 2011 and did not return. OWCP paid appellant compensation
for total disability.
On April 19, 2011 appellant received treatment from a nurse for neck, mid-back and right
shoulder pain due to a March 31, 2011 motor vehicle accident. She informed the nurse that
Dr. Robert Roach, a chiropractor, was treating her for the injuries sustained in the motor vehicle
accident.
On May 26, 2011 OWCP referred appellant to Dr. Stanley W. Collis, a Board-certified
orthopedic surgeon, for a second opinion examination.
On June 22, 2011 Dr. Louie N. Williams, a Board-certified physiatrist, evaluated
appellant for low back, upper middle back, right shoulder and left knee pain. He stated,
“[Appellant] had a work injury this past November and subsequently had a motor vehicle
accident in March. She was taken off work prior to the motor vehicle accident apparently.”
Dr. Williams diagnosed facet syndrome, radiculopathy, myofascial/fibromyalgia and
degenerative disc disease and found that appellant should remain off work pending epidural
injections.
On July 8, 2011 Dr. Roach diagnosed cervical, thoracic and lumbar sprain/strain, lumbar
disc displacement and muscle spasms. He attributed the conditions to the March 31, 2011 motor
vehicle accident.
In a report dated August 15, 2011, Dr. Raghunath Gudibanda, a Board-certified
neurologist, discussed appellant’s history of an employment injury on November 13, 2010 and a
subsequent motor vehicle accident in March 2011. He diagnosed lumbar degenerative disc
disease, lumbar facet arthropathy, lumbar myofascial pain and left L5-S1 radiculopathy.
Dr. Gudibanda scheduled lumbar steroid injections.
On August 23, 2011 Dr. Collis reviewed appellant’s history of a November 13, 2010
employment injury and motor vehicle accidents in 2004, 2007 and on March 31, 2011. On
examination, he measured good back movement without guarding or pain and a negative straight
leg sign and Lasegue sign. Dr. Collis found “no evidence of muscle wasting or muscle weakness
in either lower extremity” and noted that diagnostic studies did not show herniations or nerve
compression. He stated, “There was no evidence of lumbar sprain or any subjective findings of
spinal stenosis. I did not see any obvious lumbosacral spondylosis on this examination.”

2

Dr. Collis advised that appellant’s subjective complaints outweighed the physical findings and
determined that she could resume her usual employment without restrictions.
On September 21, 2011 OWCP notified appellant that it proposed to terminate her wageloss compensation and medical benefits.2 Appellant did not respond.
By decision dated November 9, 2011, OWCP terminated appellant’s compensation
benefits effective that date. It found that Dr. Collis’ opinion represented the weight of the
medical evidence and established that she had no further employment-related disability or
residuals requiring medical treatment.
In a report dated November 11, 2011, Dr. Michael T. Casnellie, a Board-certified
orthopedic surgeon, reviewed appellant’s history of a November 13, 2010 employment injury
and a March 31, 2011 motor vehicle accident. He noted that the motor vehicle accident had
“aggravated her pain and symptoms, but she did ultimately go back to baseline pain levels which
she had been experiencing from the work-related injury [of] November 13, 2010.” On
examination, Dr. Casnellie found a mild positive straight leg raise on the left and pain in the
lower back. He diagnosed lumbar facet arthropathy, lumbar stenosis and low back pain and
recommended lumbar facet injections. Dr. Casnellie stated that appellant was unable to work.
In a progress report dated February 28, 2012, Dr. Casnellie again recommended facet
injections. He noted that appellant wanted to return to work because she had no income and
indicated that he would “arbitrarily place her in the sedentary category level of work….”3
In a report dated May 14, 2012, Dr. Roach reviewed the findings from a magnetic
imaging study and computerized tomography scan and diagnosed disc bulging and degenerative
changes. He found that appellant’s injuries in her 2011 motor vehicle accident were more severe
due to her preexisting degenerative condition.
On November 19, 2011 appellant requested reconsideration. In an undated statement, her
attorney argued that she continued to experience back pain and requested that she receive a
schedule award based on Dr. Casnellie’s March 19, 2012 report.4 Counsel contended that
Dr. Roach’s May 14, 2012 letter established that appellant sustained more significant injuries in
the March 31, 2011 motor vehicle accident due to her prior employment injury. Appellant was
unable to perform her regular employment and required additional medical treatment for her
injuries. Counsel also maintained that Dr. Collis did not perform a complete examination or
review all the medical evidence of record.

2

On September 14 and 28, 2011 Dr. Gudibanda performed lumbar epidural steroid injections.

3

On March 28, 2012 Dr. David P. Rouben, a Board-certified orthopedic surgeon, diagnosed stenosis and
spondylosis and performed a lumbar facet joint injection. On April 30, 2012 Dr. Casnellie recommended an
ablation. On June 4, 2012 appellant underwent radiofrequency ablation.
4

In a report dated March 19, 2012, Dr. Casnellie advised that appellant had a five to eight percent whole person
impairment due to her lumbar spine condition.

3

By decision dated September 28, 2012, OWCP denied modification of its November 19,
2011 decision. It found that the reports from Dr. Roach were of no probative value as he did not
diagnose a subluxation by x-ray and that the remaining medical evidence failed to provide a
rationalized opinion explaining how appellant remained disabled due to her work injury.
In an unsigned affidavit received November 23, 2012, appellant requested
reconsideration. She argued that Dr. Collis did not perform his examination “with due diligence”
or review the medical records she brought to the examination. Appellant maintained that she
continued to experience disability due to her work injury and that the employing establishment
was acting unreasonably by refusing to let her return to work with limitations.
In a decision dated December 12, 2012, OWCP denied appellant’s request for
reconsideration finding that she did not submit sufficient evidence or argument to warrant
reopening her case for further review of the merits. It noted that she did not provide any new
medical evidence with her request for reconsideration.
On appeal, appellant’s attorney contends that appellant sustained permanent impairment
entitling her to a schedule award as established by the March 19, 2012 report of Dr. Casnellie.
Counsel also argued that Dr. Roach’s May 14, 2012 report supports that appellant’s back injuries
arising from her March 2011 motor vehicle accident were more severe because of her
November 2010 employment injury. Dr. Casnellie found that appellant could perform sedentary
work and counsel maintained that appellant continued to benefit from medical treatment for her
injury. Counsel also maintains that Dr. Collis did not review the medical records appellant
brought to the examination or perform a complete physical examination.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.5
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.6
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained lumbar sprain, spinal stenosis at L3-4 and
lumbosacral spondylosis without myelopathy due to a November 13, 2010 employment injury.
Appellant worked limited-duty employment until March 23, 2011, when she stopped work and
did not return. OWCP paid wage-loss compensation for total disability until November 9, 2011,
when it terminated her compensation based on the opinion of Dr. Collis, a referral physician.
The Board finds that the August 23, 2011 report of Dr. Collis is probative and well
rationalized and represents the weight of the medical evidence. Dr. Collis reviewed the history
5

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

6

Gewin C. Hawkins, 52 ECAB 242 (2001).

4

of appellant’s November 13, 2010 work injury and the history of motor vehicle accidents in
2004, 2007 and on March 31, 2011. He also accurately summarized the relevant medical
evidence.7 On examination, Dr. Collis found no evidence of atrophy or weakness in the lower
extremities and that appellant moved her back well and without pain. He further found a
negative straight leg sign and that objective studies did not reveal a herniation or compression of
a nerve. Dr. Collis explained that the subjective complaints outweighed the objective findings
and concluded that appellant had no further evidence of lumbar sprain, spinal stenosis or
lumbosacral spondylosis. He found that she could return to her usual employment without
restrictions. Dr. Collis’ report, which is based on a complete and accurate work history and
supported by rationale, constitutes the weight of the evidence and establishes that appellant has
no further disability due to her November 13, 2010 employment injury.8
The remaining evidence submitted prior to the termination of compensation is
insufficient to show that appellant had any remaining work-related disability. Appellant received
treatment from Dr. Roach, a chiropractor. Section 8101(2) of FECA provides that the term
“physician” includes chiropractors only to the extent that their reimbursable services are limited
“to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist….”9 A chiropractor is not considered a “physician” as defined
under FECA unless it is established that there is a subluxation as demonstrated by x-ray
evidence.10 As Dr. Roach did not diagnose a subluxation as demonstrated by x-ray, he is not a
“physician” under FECA and his report is of no probative value.11
In a report dated June 22, 2011, Dr. Williams noted appellant’s history of both a work
injury in November 2010 and a motor vehicle accident in March 2011. He diagnosed facet
syndrome, radiculopathy, fibromyalgia and degenerative disc disease. In a report dated
August 15, 2011, Dr. Gudibanda reviewed the history of injury and diagnosed lumbar
degenerative disc disease, facet arthropathy and left L5-S1 radiculopathy. Neither Dr. Williams
nor Dr. Gudibanda, however, addressed the cause of the diagnosed conditions. Medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of diminished
probative value on the issue of causal relationship.12
On appeal, appellant’s attorney asserts that Dr. Collis did not review the medical records
she took to the examination or perform an adequate examination. As discussed, however,
Dr. Collis reviewed the medical evidence of record provided by OWCP and listed detailed
findings on examination.
7

See Melvina Jackson, 38 ECAB 443 (1987).

8

See E.J., 59 ECAB 695 (2008).

9

5 U.S.C. § 8101(2); see also Michelle Salazar, 54 ECAB 523 (2003).

10

OWCP’s regulations, at 20 C.F.R. § 10.5(bb), defines subluxation to mean an incomplete dislocation, offcentering, misalignment, fixation or abnormal spacing of the vertebrae which must be demonstrated on x-ray. See
Mary A. Ceglia, 55 ECAB 626 (2004).
11

See Isabelle Mitchell, 55 ECAB 623 (2004).

12

S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

5

LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.13 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment.14
ANALYSIS -- ISSUE 2
OWCP met its burden of proof to terminate authorization for medical benefits through
the opinion of Dr. Collis, the second opinion examiner, who found that appellant had no further
evidence of her accepted conditions. Dr. Collis explained that based on his physical examination
she had no further signs of lumbar sprain, spinal stenosis or lumbosacral spondylosis. As his
opinion is detailed and well rationalized, it constitutes the weight of the evidence and establishes
that appellant has no further residuals of her accepted employment injury.15
On appeal, appellant’s attorney argues that appellant benefits from continued medical
treatment. The weight of the evidence, however, establishes that appellant has no further need
for treatment due to her November 2010 employment injury.
LEGAL PRECEDENT -- ISSUE 3
Once OWCP properly terminates appellant’s compensation benefits, the burden shifts to
appellant to establish that he or she has continuing disability after that date related to his or her
accepted injury.16 To establish a causal relationship between the condition as well as any
attendant disability claimed and the employment injury, an employee must submit rationalized
medical evidence based on a complete medical and factual background, supporting such a causal
relationship.17 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.18
ANALYSIS -- ISSUE 3
Given the Board’s finding that OWCP properly relied upon the opinion of Dr. Collis in
terminating compensation, effective November 9, 2011, the burden of proof shifted to appellant
to establish that she remained entitled to compensation after that date.19 Appellant submitted a
13

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

14

Id.

15

See Manual Gill, 52 ECAB 282 (2001); Mary A. Lowe, 52 ECAB 223 (2001).

16

See I.J., 59 ECAB 408 (2008); Franklin D. Haislah, 52 ECAB 457 (2001).

17

Id.

18

See Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

19

See Manual Gill, supra note 15.

6

May 14, 2012 report from Dr. Roach; however, as previously discussed, he does not diagnose a
subluxation by x-ray and thus his report does not constitute medical evidence under FECA.20
On November 11, 2011 Dr. Casnellie related that appellant’s March 31, 2011 motor
vehicle accident increased her pain and symptoms but that she then returned to the “baseline pain
levels” caused by her November 13, 2010 employment injury. He found a mild positive straight
leg test on examination and diagnosed lumbar facet arthropathy, lumbar stenosis and low back
pain. Dr. Casnellie advised that appellant was disabled from employment. He did not, however,
specifically attribute the disability to the November 13, 2010 work injury or provide any
rationale for his conclusions. Medical conclusions unsupported by rationale are of little
probative value.21
On February 28, 2012 Dr. Casnellie recommended facet injections and found that
appellant could resume sedentary employment. As he did not address the cause of any work
limitations, his opinion is of diminished probative value.
On appeal, appellant’s attorney argues that appellant is entitled to receive a schedule
award based on Dr. Casnellie’s March 19, 2012 impairment evaluation. The Board’s jurisdiction
is limited to reviewing final decisions of OWCP.22 OWCP has not issued a decision on a
schedule award claim. Consequently, this issue is not before the Board at this time.
Counsel also contends that the May 14, 2012 opinion of Dr. Roach supports that
appellant’s work injury caused the injuries from her March 2011 motor vehicle accident to be
more severe. As noted, however, Dr. Roach’s opinion is not that of a physician under FECA as
he did not diagnose a subluxation by x-ray and thus his reports do not constitute probative
medical evidence.23
LEGAL PRECEDENT -- ISSUE 4
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,24
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.25 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year

20

See Kathryn Haggerty, 45 ECAB 383 (1994).

21

See Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB 332 (2001).

22

20 C.F.R. § 501.2(c).

23

See supra note 20.

24

Supra note 1. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.”
25

20 C.F.R. § 10.606(b)(2).

7

of the date of that decision.26 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.27
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.28 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.29
ANALYSIS -- ISSUE 4
On November 23, 2012 appellant requested reconsideration of OWCP’s termination of
her compensation. She argued that Dr. Collis failed to review medical records that she brought
with her to the examination and did not perform a thorough examination. Appellant, however,
previously raised these contentions before OWCP prior to its September 28, 2012 merit decision
denying modification of its termination of compensation. Evidence or argument which repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.30
Appellant additionally argued that she continued to have employment-related disability.
Her lay opinion, however, is not relevant to the medical issue in this case, which can only be
resolved through the submission of probative medical evidence from a physician.31
Appellant additionally maintained that the employing establishment erred in failing to
allow her to return to work with restrictions. The Board’s jurisdiction, however, is limited to
reviewing final decisions of OWCP rather than actions of the employing establishment.32
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.

26

Id. at § 10.607(a).

27

Id. at § 10.608(b).

28

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

29

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).
30

C.N., Docket No. 08-1569 (issued December 9, 2008); Richard Yadron, 57 ECAB 207 (2005).

31

L.G., Docket No. 09-1517 (issued March 3, 2010); Gloria J. McPherson, 51 ECAB 441 (2000).

32

20 C.F.R. § 501.2(c).

8

CONCLUSION
The Board finds OWCP properly terminated appellant’s compensation and authorization
for medical benefits effective November 9, 2011 on the grounds that she had no further
employment-related disability or need for medical treatment due to her November 13, 2010
employment injury. The Board further finds that she has not established that she had continuing
disability after November 9, 2011 due to her accepted work injury and that OWCP properly
denied her request to reopen her case for further review of the merits under section 8128.
ORDER
IT IS HEREBY ORDERED THAT the December 12 and September 28, 2012
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 9, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

